OPINION — AG — ** SOCIAL WORKER — RIGHTS ** (1) PERSONS PREVIOUSLY REGISTERED TO PRACTICE SOCIAL WORK WHO DO NOT MEET THE NEW REQUIREMENTS OF HOUSE BILL NO. 1910, CODIFIED AS 59 Ohio St. 1250 [59-1250], MAY 'NOT' BE DEPRIVED OF THEIR " VESTED PROPERTY RIGHT " TO PRACTICE THEIR PROFESSION; THEREFORE, THE NEW ACT IS UNCONSTITUTIONAL AS APPLIED TO THOSE SOCIAL WORKERS WHO WERE REGISTERED TO PERFORM SOCIAL WORK UNDER 59 Ohio St. 1259 [59-1259](C)  (2) SUCH PERSONS WHO PREVIOUSLY WERE REGISTERED TO PRACTICE SOCIAL WORK HAVE A VESTED PROPERTY RIGHT, SUBJECT ONLY TO SUBSEQUENT REASONABLE REGULATION WHICH IS NECESSARY TO SAFEGUARDING THE PUBLIC HEALTH AND WELFARE, AND SAID RIGHT CANNOT BE ABROGATED WITHOUT DUE PROCESS OF LAW.  (3) THOSE PERSON WHO PREVIOUSLY QUALIFIED AS SOCIAL WORKERS UNDER 59 Ohio St. 1259 [59-1259](C) MAY CONTINUE TO PRACTICE WITHIN THEIR PROFESSION AND MAY CONTINUE TO HOLD THEMSELVES OUT AS MEMBERS OF THE PROFESSION, BECAUSE 59 Ohio St. 1250 [59-1250], MAY NOT BE APPLIED TO THOSE PERSONS REGISTERED PRIOR TO ITS EFFECTIVE DATE. (PROFESSIONS AND OCCUPATIONS, REPEAL OF STATUTE EFFECT, POLICE POWER) CITE: 59 Ohio St. 1250 [59-1250], 59 Ohio St. 1259 [59-1259](C), ARTICLE V, SECTION 54, OPINION NO. 81-024 (ROBERT W. COLE)